Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 5, 2019

                                       No. 04-19-00789-CV

                   IN THE INTEREST OF C.D.M., AND C.M.M., Children,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13803
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        The clerk’s record was due to be filed in this appeal on December 2, 2019. On December
3, 2019, the trial court clerk filed a notification of late record stating that the clerk’s record has
not filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court